Citation Nr: 0715734	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  06-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ankle 
arthritis, claimed as secondary to service-connected simple 
fracture of the left fibula.  

2.  Entitlement to restoration of a 20 percent disability 
evaluation for simple fracture of the left fibula, currently 
rated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2004 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  The veteran's left ankle arthritis is proximately due to 
or the result of service-connected simple fracture of the 
left fibula.  

2.  In an April 2002 statement of the case (SOC), the RO 
assigned a 20 percent rating for the veteran's simple 
fracture of the left fibula based on a September 2001 VA 
compensation and pension (C&P) examination report.  

3.  Following a September 2003 VA C&P examination, the RO in 
January 2004 proposed to reduce the rating for service-
connected simple fracture of the left fibula from 20 percent 
to 0 percent, and notified the veteran by a letter dated 
February 2, 2004 of the proposed reduction and the reason for 
the proposed reduction, and that he had a right to a hearing 
and 60 days within which to submit evidence.  

4.  The RO's reduction of the evaluation of the fracture of 
the left fibula to a noncompensable rating went into effect 
on January 1, 2005.

5.  When the medical evidence that formed the basis for the 
assignment of a 20 percent rating is compared with the 
medical evidence obtained after the assignment, there is no 
indication that the veteran's simple fracture of the left 
fibula has sustained any improvement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle 
arthritis as secondary to service-connected simple fracture 
of the left fibula have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).  

2.  Restoration of the 20 percent rating for the service-
connected simple fracture of the left fibula is warranted.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.344, 3.71a, Diagnostic Code 5262, 4.2, 4.10 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2006).  

The veteran contends that his service-connected simple 
fracture of the left fibula has contributed to the 
development of arthritis in his left ankle.  See August 2003 
VA Form 21-4138; December 2004 notice of disagreement (NOD); 
April 2004 and August 2006 hearing transcripts.  Service 
connection for simple fracture of the left fibula has been in 
effect since January 1957.  

The veteran underwent a VA C&P joints examination in 
September 2001, in connection with his claim for increased 
rating for simple fracture of the left fibula.  He was 
diagnosed with degenerative joint disease (DJD) of the left 
ankle with instability; no opinion regarding the etiology of 
the DJD was given.  VA treatment records indicate that the 
veteran first sought treatment in April 2002 with complaint 
of pain, swelling and stiffness in his left ankle.  His left 
ankle exhibited limited range of motion with tenderness to 
palpation over the lateral malleolus; he was diagnosed again 
with left ankle DJD.  See primary care note.  

The veteran underwent a subsequent VA C&P joints examination 
in September 2003, at which time he reported that he had some 
swelling of his left ankle since April 2002 and had been 
using a cane in the six months prior.  Physical examination 
revealed slight swelling of the left ankle, some tenderness 
to deep palpation, and normal range of motion.  There was no 
tenderness in the fibula.  X-rays of the veteran's left ankle 
revealed well-maintained joints space and no tissue swelling 
or fracture; there was bony spurring on the plantar and 
posterior aspect of the left os calcis.  The veteran was 
diagnosed with status sprain of the left ankle.  The VA 
examiner opined that the veteran's complaints involving the 
left ankle are not related to the fracture of the fibula, as 
that fracture did not involve the ankle joint in any way and 
occurred above the ankle joint.  The examiner also noted that 
the veteran had been able to use his ankle for many years and 
it only became symptomatic when he stumbled and sprained it 
in April 2002.  He reported that he saw nothing to suggest 
that a fibular fracture contributed to the veteran's ankle 
giving way, but could not say whether the ankle gave way 
because of vascular surgery the veteran underwent or because 
of the veteran's age.  The examiner further reported that the 
fibula area in which the veteran suffered a fracture is an 
area that does not serve as a support for the ankle but 
rather an attachment for muscle, and that it is so 
unimportant in stabilizing the ankle that portions of the 
fibula are routinely removed to use as a bone graft without 
any disability.  

The veteran was seen by his treating physician at the VA 
outpatient clinic in Baton Rouge in March 2004.  Dr. W.R. 
Shissler opined that the veteran is suffering from severe 
painful and progressive DJD of the left ankle, which is 
directly related to the trauma he suffered in service, and 
which requires analgics and a single point cane for 
ambulation.  See primary care note.  

The veteran underwent another VA C&P joints examination in 
May 2004.  Physical examination of the veteran's left ankle 
showed it to be in a brace; the veteran also was using a cane 
for ambulation.  Range of motion of the veteran's left ankle 
was from negative 10 to 40 degrees with pain and crepitation 
on motion, the entire left ankle was tender, and the veteran 
ambulated with a limp favoring it.  X-ray showed DJD of the 
left ankle and the veteran was diagnosed with DJD with 
limited functional ability.  An addendum to the May 2004 VA 
examination report indicates that the examiner had not been 
able to review the veteran's claims folder or any previous 
examination.  The examiner indicated that the veteran had not 
related the injury to his ankle in April 2002, but that the 
injury was documented in another doctor's report.  The 
examiner opined that the veteran's left ankle problems are 
not related to his service-connected simple fracture and that 
the problems are probably related to his injury in 2002.  

A November 2004 record from Dr. T.S. Broussard indicates that 
it was the veteran's initial office visit.  The veteran 
reported that his ankle had not improved since the in-service 
fracture approximately 50 years before.  He indicated that he 
has difficulty standing and pursuing his everyday activities.  
Physical examination revealed that the veteran walked with an 
antalgic gait favoring the left lower extremity.  The ankle 
was obviously swollen on comparison to the right and the 
veteran had restricted motion on attempted flexion and 
extension, with pain on forcing.  The examiner was unable to 
get the veteran beyond neutral and the veteran also had pain 
on attempted inversion and eversion stress.  There was 
tenderness on the medial and lateral sides, more so on the 
medial.  The examiner also reported fairly extensive 
degenerative changes with evidence of avulsion off the medial 
side, which appeared of old nature consistent with the 
veteran's history.  There was no evidence of any intervening 
acute trauma.  An impression of status post old fracture of 
the ankle and osteoarthritis was made.  Dr. Broussard opined 
that it was very likely the veteran had developed traumatic 
arthritis over half of a century of continuing use of his 
ankle after the initial fracture.  The arthritis would be 
secondary to the injury that was sustained, by history.  Dr. 
Broussard did not see how this situation could improve with 
time and believes it probably has gotten worse and would 
continue to get worse with time.  

The evidence of record supports the veteran's claim for 
service connection for left ankle arthritis as secondary to 
service-connected simple fracture of the left fibula.  As an 
initial matter, the Board notes that it is unclear whether 
any of the physicians who have provided an opinion regarding 
the etiology of the veteran's left ankle arthritis were able 
to conduct a review of the veteran's claims folder.  See 
September 2003 and May 2004 VA C&P examination reports; 
September 2004 addendum; March 2004 primary care note; 
November 2004 record from Dr. Broussard.  The Board also 
notes that the medical evidence of record reveals that the 
veteran was diagnosed with DJD of the left ankle prior to the 
alleged April 2002 fall he sustained.  See September 2001 VA 
C&P examination report.  As the veteran's treating physician 
at the VA and Dr. Broussard have provided probative medical 
opinions in favor of the veteran's claim and the VA examiners 
who conducted the September 2003 and May 2004 examinations 
have provided probative medical opinions against it, the 
Board exercises reasonable doubt in favor of the veteran in 
finding that service connection for left ankle arthritis is 
warranted as secondary to service-connected simple fracture 
of the left fibula.  See 38 C.F.R. § 3.102 (2006).  

II.	Rating reduction

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify 
various disabilities.  38 C.F.R. Part 4.  

Service connection for a simple fracture of the left fibula 
was originally granted with a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
effective November 28, 1956.  See January 1957 rating 
decision.  The veteran filed a claim for increased rating and 
subsequently underwent a VA C&P examination.  Following the 
examination, the RO granted an increase to 10 percent 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, with an 
effective date of February 26, 2001, the date the veteran's 
informal claim was received by the RO.  The RO resolved 
reasonable doubt in the veteran's favor after noting that it 
was unclear whether the limitation of motion and instability 
exhibited by the veteran's left ankle during examination were 
related to the service-connected fracture.  See February 2001 
rating decision.  The rating was subsequently increased again 
to 20 percent, also effective February 26, 2001.  See April 
2002 SOC.  

The veteran contends that his service-connected simple 
fracture of the left fibula has not improved, but rather has 
gotten worse.  He asserts that he lives with pain and has 
experienced weakness in his left ankle.  See February 2006 VA 
Form 9; April 2004 and August 2006 hearing transcripts.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2006).  

After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  38 C.F.R. § 3.105(i)(2) (2006).  

In the present case, a January 2004 rating decision proposed 
the reduction of the schedular rating for the veteran's 
simple fracture of the left fibula from 20 percent to 0 
percent.  The veteran was notified of the proposed action in 
a February 2004 letter and was given the required 60 days to 
present additional evidence before the RO subsequently 
implemented the rating reduction, effective January 1, 2005.  
See October 2004 rating decision.  The RO then notified the 
veteran of the action taken and his appellate rights in a 
November 2004 letter.  As such, VA met the due process 
requirements under 38 C.F.R. § 3.105(e) and (i) (2006).  

The Board must now consider whether the reduction in rating 
was proper.  The criteria for a rating reduction is found in 
38 C.F.R. § 3.344 (2006).  Pursuant to 38 C.F.R. § 3.344 (c), 
reexamination of a service-connected disability must show 
improvement in order to reduce a rating.  In addition, it 
must also be determined that any such improvement also 
reflects an improvement in the veteran's ability to function 
under ordinary conditions of life and work.  38 C.F.R. §§ 
4.2, 4.10 (2006); Brown v. Brown, 5 Vet. App. 413, 420-21 
(1993).  

The veteran's service-connected simple fracture of the left 
fibula has been rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, which provides the criteria for impairment of the 
tibia and fibula.  Under these rating criteria, a 10 percent 
rating is assigned for impairment with slight knee or ankle 
disability, and a 20 percent rating is assigned for 
impairment with moderate knee or ankle disability.  Normal 
range of motion for the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, PLATE II (2006).  

The 20 percent rating was assigned following the September 
2001 VA C&P joints examination, during which a physical 
examination of the veteran's left ankle revealed range of 
motion from negative ten to 35 degrees with tenderness on the 
anterolateral side of the ankle and a 15 millimeter anterior 
drawer sign.  

On VA examination in September 2003, physical examination 
revealed slight swelling and some tenderness to deep 
palpation of the left ankle, but no tenderness in the fibula 
and normal range of motion.  The examiner opined that the 
left ankle complaints were unrelated to the fracture of the 
fibula, as the fracture did not involve the ankle joint and 
occurred above it.  The examiner was unable to say whether 
the April 2002 episode during which the veteran's ankle gave 
way was because of vascular surgery performed or due to age, 
but clearly found that the fibula area in which the veteran's 
suffered a fracture does not support the ankle.  This VA 
examination formed the basis for the reduction in rating.  

Citing this examination, the RO noted that the complaints and 
instability of the veteran's left ankle were not related to 
the old simple fracture of the left fibula, but had started 
after the veteran received metallic staples for cardiac 
surgery from a vein graft and after he stumbled and fell in 
April 2002.  The RO also noted the absence of a residual 
disability or impairment secondary to the old simple fracture 
of the left fibula.  A noncompensable rating was proposed in 
the absence of moderate limited motion of the ankle.  

The veteran underwent another VA C&P joints examination in 
May 2004.  The veteran's left ankle was in a brace and he was 
using a cane for ambulation.  Range of motion was from 
negative 10 to 40 degrees with pain and crepitation on 
motion.  The entire ankle was tender and the veteran 
ambulated with a limp favoring his left ankle.  The veteran 
was diagnosed with DJD of the left ankle with limited 
functional ability.  

In reducing the veteran's rating to 0 percent, the RO noted 
that the veteran did not meet the criteria for a compensable 
evaluation because there was no indication he had malunion of 
the tibia and fibula with slight knee or ankle disability.  
See October 2004 rating decision.  When the medical evidence 
that formed the basis for assignment of the 20 percent rating 
is compared with the medical evidence that has been obtained 
since the rating was established, however, there is no 
indication that the service-connected simple fracture of the 
left fibula has shown improvement.  More specifically, the 
results of range of motion testing of the veteran's left 
ankle have remained virtually unchanged.  See September 2001, 
September 2003 and May 2004 VA examination reports; see also 
38 C.F.R. § 4.71a, PLATE II (2006).  In addition, Dr. 
Broussard reports that in November 2004, the veteran 
exhibited restricted motion on attempted flexion and 
extension with pain on forcing, and was unable to move beyond 
a neutral position.  The findings made at the September 2001 
VA examination were attributed to the service-connected 
disability with resolution of reasonable doubt in the 
veteran's favor.  As the medical evidence of record does not 
establish actual improvement in the veteran's service-
connected simple fracture of the left fibula, and the May 
2004 examiner specifically noted the veteran's limited 
functional ability, restoration of the 20 percent evaluation 
for simple fracture of the left fibula is warranted.



III.	Duties to notify and assist

As the Board is granting service connection for left ankle 
arthritis and restoring the 20 percent rating for service-
connected simple fracture of the left fibula, there is no 
need to discuss compliance with VA's duties to notify and 
assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).


ORDER

Service connection for left ankle arthritis, as secondary to 
service-connected simple fracture of the left fibula, is 
granted.

Entitlement to restoration of a 20 percent rating for 
service-connected simple fracture of the left fibula is 
warranted, effective January 1, 2005.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


